--------------------------------------------------------------------------------

EXHIBIT 10.15

--------------------------------------------------------------------------------



AMENDMENT NUMBER 1 TO
AGREEMENT DATED
SEPTEMBER 22, 1998




THIS AMENDMENT dated the 14th day of March, 2003, by and between THE YORK WATER
COMPANY, a corporation organized and existing under the laws of the Commonwealth
of Pennsylvania, having the principal office in the City of York, York County,
Pennsylvania, hereinafter called “Water Company,”
 
- AND -


CONEWAGO TOWNSHIP, a municipal corporation organized and existing under the laws
of the Commonwealth of Pennsylvania, having its principal office in the Township
of Conewago, York County, Pennsylvania, hereinafter called “Conewago,”
 
W I T N E S S E T H :


WHEREAS, the parties hereto entered into an Agreement dated September 22, 1998
for the purpose of establishing a water district for the residents of Conewago
Township; and


WHEREAS, the water district described in the Agreement dated September 22, 1998
is delineated on a plan identified as Exhibit “A” to that Agreement; and


WHEREAS, Conewago would like to expand the water district to include an
additional area; and


WHEREAS, Water Company is willing to have the district expanded and to provide
service where it is economically and hydraulically possible; and


WHEREAS, the parties desire to amend the Agreement dated September 22, 1998 to
express intent with respect to the expansion of the geographical area
encompassed in the water district.


NOW, THEREFORE, in consideration of mutual promises contained herein, and
intending to be legally bound hereby, the parties agree as follows:




1. The parties agree that Exhibits A and B attached hereto describe the
additional area to be included in the Conewago Water District.


2. Conewago Township agrees to pay Six Hundred Forty-one Thousand Eight Hundred
Seventy ($641,870) Dollars to cover the necessary estimated construction costs
of extending the Water Company’s mains into the additional area of the Conewago
Township Water District. The Water Company shall give an advanced customer
credit of Four Hundred Ninety-seven Thousand One Hundred Thirty ($497,130)
Dollars (146 customers times $3,405).



--------------------------------------------------------------------------------


 
 
3. The amount of the deposit, or any part thereof required to be paid by
Conewago may be borrowed from Water Company, and shall thereafter bear interest
thereon payable to Water Company at the Company’s short-term interest rate (3
months Libor plus 100 basis points) per annum. Such applicable interest rate as
hereinbefore defined is hereinafter referred to as the “Township Interest Rate”
and shall be paid quarter-annually. Further, during the term of this Agreement
if such interest due Water Company shall not remain income tax free to Water
Company, the “Township Interest Rate” shall be increased by 3.75% per annum.
 
4. Said loan or loans shall be secured to Water Company by the execution and
delivery by Conewago of this Agreement; provided, however, that any such loan
and this Agreement shall not be considered as constituting a pledge or credit of
the taxing power of Conewago Township, nor the creation of debt, nor a lien
against the real property of Conewago, nor a charge against the general revenues
of Conewago as to interfere in any manner with the present or future borrowing
capacity of Conewago, nor shall any such loan or this Agreement take priority
over the rights of any party presently or in the future making loans from time
to time to Conewago; subject, however, to the following provision: any
obligation of Conewago so incurred under this Agreement shall be a lien upon and
payable only from such surcharges, application fees, customers, advances for
construction, contributions in aid of construction, and refunds as are referred
to in this Agreement or required by the terms thereof or as may be provided for
or created by Conewago in addition to those required by this Agreement. The lien
of any Water Company Loan shall be subordinate to the Bank Loan.
 
5. If there is a Water Company Loan, Conewago agrees to repay the principal of
Water Company’s loans and all interest due thereon in accordance with this
Agreement, and any amendment or supplement thereto. If Conewago Township does
borrow money from Water Company, the loan will be repaid to Water Company by
applying the surcharges and refunds to the outstanding balance of such loan(s).
Upon repayment of Water Company’s loan(s), any surcharges and refunds will be
forwarded to Conewago.


6. Conewago Township agrees to adopt an appropriate “Required Hook Up” Ordinance
and to maintain and enforce the same during the entire period during which this
Agreement shall remain in force. A copy of the “Required Hook Up” Ordinance is
attached hereto, made a part hereof and marked Exhibit C.


7. The parties agree that all other terms and conditions set forth in the
Agreement dated September 22, 1998 shall remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 

 
ATTEST:
     
THE YORK WATER COMPANY
/s/Jeffrey R. Hines      /s/Jeffrey S. Osman Jeffrey R. Hines         Jeffrey S.
Osman Secretary     President



 

 
ATTEST:
     
CONEWAGO TOWNSHIP
/s/Lou Anne Bostic      /s/Rickie L. Fink Lou Anne Bostic     Rickie L. Fink
Secretary    
Chairman of the Board of Supervisors

 

--------------------------------------------------------------------------------


 
 
EXHIBIT "A"
 
Map of Area
 
 
EXHIBIT "B"
 
Description
Conewago Township
Water District No. 2
 
Beginning at a point in Conewago Township on the Little Conewago Creek, being
the boundary line between Manchester Township and Conewago Township at the
intersection of the Susquehanna Trail (SR 0295); thence generally
southwestwardly following said Townships' boundary line to a point at the
intersection of Bull Road (aka Roosevelt Avenue), thence generally
northwestwardly along Bull Road (being the boundary line between Conewago
Township and Dover Township) to a point one thousand (1000) feet northwest of
the intersection of Canal Road with Bull Road; thence generally northeastwardly
to a point one thousand (1000) feet northwest of Canal Road and one thousand
(1000) feet southwest of Lewisberry Road; thence parallel to, and one thousand
(1000) feet southwest of, the center line of said Lewisberry Road in a generally
northwestwardly direction to a point one thousand (1000) feet northwest of the
intersection with Jug Road; thence in a generally northeastwardly direction,
parallel to said Jug Road a distance of two thousand (2000) feet; thence
parallel to , and one thousand (1000) feet northeast of, the centerline of said
Lewisberry Road in a generally southeastwardly direction to a point one thousand
(1000) feet northwest of Butter Road; thence in a generally northeastwardly
direction, parallel to said Butter Road to a point of intersection with Witmer
Road; thence parallel to and one thousand (1000) feet west of the centerline of
Copenhafer Road in a southeastwardly direction to a point on the Little Conewago
Creek and place of Beginning.